IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF: M.C., A MINOR,                      No. 67700

                 M.C.,
                 Appellant,                                                    FILED
                 vs.                                                           JAN 1 42016
                 THE STATE OF NEVADA,
                                                                                      LI .EMAN
                 Respondent.                                                               E COU '11
                                                                          BY     .7   r no+


                                         ORDER OF AFFIRMANCE
                             This is an appeal from an order certifying a child for criminal
                 proceedings as an adult. Eighth Judicial District Court, Family Court
                 Division, Clark County; William 0. Voy, Judge.
                             M.C. contends that the juvenile court abused its discretion in
                 certifying her because it concluded that the nature and seriousness of the
                 charged offenses alone warranted certification without considering her
                 individual characteristics and experiences. She argues that the juvenile
                 court must take into account a juvenile's individual characteristics and
                 experiences when analyzing the nature and seriousness of charged
                 offenses and cites to numerous United States Supreme Court cases to
                 support her argument.
                             We conclude that the juvenile court properly considered the
                 nature and seriousness of the charged offenses. The cases cited by M.C. do
                 not address certification proceedings but primarily focus on considerations
                 when a juvenile is already in the adult criminal system. There currently
                 is no requirement that a juvenile's individual characteristics and
                 experiences be taken into account when considering the nature and
                 seriousness of the crime. See In the Matter of Seven Minors, 99 Nev. 427,
                 664 P.2d 947 (1983), disapproved of on other grounds by Matter of William
SUPREME COURT
       OF
    NEVADA


(th 194M    ce
                S., 122 Nev. 432, 132 P.3d 1015 (2006). But even if there were such a
                requirement, it appears that the juvenile court took M.C.'s individual
                characteristics and experiences into account. While the juvenile court
                made a finding that the nature of the offenses in this matter was so
                heinous and egregious to warrant certification alone, it noted M.C.'s lack
                of previously admitted and adjudicated offenses, her age, and her life
                story, which was extensively put on the record during briefing and oral
                argument of the matter. In its order granting certification, the juvenile
                court concluded that M.C.'s "subjective factors do not outweigh the nature
                and seriousness of the offenses."     See id at 435, 664 P.2d at 952-53.
                Therefore, it appears that the juvenile court did consider M.C.'s individual
                characteristics and experiences and determined that certification was
                warranted. Accordingly, we conclude the juvenile court did not abuse its
                discretion, see In the Matter of Eric A.L., 123 Nev. 26, 33, 153 P.3d 32, 36
                (2007), and we
                            ORDER the judgment of the juvenile court AFFIRMED.




                                        Hardesty



                Sailta                                     Pickering
                                                                       Pide&t.tuf_,   J.




                cc: Hon. William 0. Voy, District Judge, Family Court Division
                      Clark County Public Defender
                     Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A ero



                 c5c. ? •